DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner notes that the closest prior art devices such as U.S. Patent Nos. 4,979,833 (Cook), 5,833,678 (Ashton et al.), 6,070,277 (Thomas), 6,115,855 (Lorenzo), and U.S. Patent Application Publication Nos. 2006/0080767 (Dombe), 2007/0163038 (Sharp), and 2017/0238772 (Wheeler); do not teach all of the limitations as noted in independent claim 21, such as the combination of the first and second layers along with their combination with the absorbent core, the first absorbent channel layer, the intermediate absorbent channel layer and the top permeable layer as described in detail within claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clarence Wheeler on 05/14/21. The application has been amended as follows: 
For purposes of clarifying the record with regards to the abstract:
(1) The abstract has been amended as per the attached document titled “Abstract.”

For purposes of clarifying the record with regards to the specification:
(2) The 24 page specification as submitted on 01/07/20 is to be entered into the resulting patent.
(3) The 24 page specification as submitted on 01/07/20 has been amended as follows:
(4) Page 1, in the section titled “MICROFICHIE APPENDIX”, Line 1, replace “Applicable” with --Applicable.--
	(5) Page 2, Line 1, replace “IVENTION” with --INVENTION--
	(6) Page 2, Line 5, replace “BREIF” with --BRIEF--
	(7) Page 3, Line 1, replace “BREIF” with --BRIEF--
	(8) Page 4, Line 1, replace “DETALED” with --DETAILED--

For purposes of clarifying the record with regards to the drawings:
(9) ONLY the following drawings are to be entered into the resulting patent:
	(10) Figure 1A as submitted on 05/13/21.
	(11) Figures 1D and 1E as submitted on 03/31/19
	(12) Figures 1B, 1C, and 2A-5D as submitted on 12/26/18.

For purposes of clarifying the record with regards to the claims:
(13) The claims as submitted on 05/13/21 are to be entered into the resulting patent.
(14) The claims as filed on 05/13/21 have been amended as follows:
	(15) Claim 21, Line 4, replace “components” with --components;--


/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649